May I congratulate Mr. Opertti
most warmly on his well-acclaimed election and express to
him, on behalf of my Government, our full confidence and
support for his presidency.
We want also to pay tribute to Mr. Hennadiy
Udovenko of Ukraine for his commitment and determined
leadership during the fifty-second session.
At this stage of my statement, I am honoured to speak
as Chairman of the Alliance of Small Island States (AOSIS)
and to do so on behalf of 32 AOSIS States that are
Members of the United Nations.
I take the opportunity from the outset to declare our
heartfelt concerns and deepest feelings for the people and
communities of the Caribbean and those bordering the
Caribbean and in the southern parts of the United States
who have lost families and properties or have been left
homeless by hurricane Georges. We join in the call for the
most generous assistance to them all. Several of the
countries suffering severe damage and devastation — such
as Antigua and Barbuda, Cuba, Saint Kitts and Nevis and
the Virgin Islands — are AOSIS members, and we have
them especially in our thoughts at this time.
For our small island States, these climate-related
events are occurring with alarming force and regularity.
We have it from the experts that powerful hurricanes like
Georges could be linked to the “cold event” of La Niña,
the contrasting weather phenomenon to El Niño, and that
La Niña may be setting conditions favourable to more
frequent and dangerous Caribbean hurricanes like
Georges. These were the same events described by the
Prime Minister of Papua New Guinea in his address to
this Assembly last week, when he spoke of the damaging
effects of El Niño, and by the Deputy Prime Minister of
Fiji earlier today. They are events and disasters which
demonstrate and underscore the extreme exposure and
vulnerability of our island communities.
AOSIS welcomed the action authorized by this
Assembly last year towards early understanding of the El
Niño phenomenon and its impacts, and we fully support
the United Nations system-wide strategy now being
developed. We welcome in particular the proposals
initiated by the United Nations Environment Programme
(UNEP) to reduce the impact of environmental
emergencies through early warning and preparedness,
especially in the case of El Niño/Southern Oscillation. We
note in this connection the importance of practical support
for such initiatives, especially the generous financial
donation from the Ted Turner Foundation.
In Barbados in 1994, at the Global Conference on
the Sustainable Development of Small Island Developing
States, the international community recognized their
special characteristics and needs and adopted a specific
Programme of Action to address these needs. The United
Nations Agenda for Development, adopted last year,
reinforced the acknowledgement of special circumstances
and stressed the need for international support to help
island communities with their development efforts.
The months ahead will be a critical time for our
countries as we work towards the first five-year review of
the Barbados Programme of Action next year at the two-
day special session of the General Assembly. The review
will be carried out against the background of the appraisal
of Agenda 21 and the assessment arrived at by the
world?s political leadership then that the overall trends
with respect to sustainable development are worse today
than they were in 1992.
The conclusions of the Commission on Sustainable
Development (CSD) at its sixth session earlier this year,
which reviewed several chapters of the Barbados
Programme of Action, highlighted the continued
7


vulnerability of small island developing States, particularly
to climate change, and the critical need for capacity-
building in such areas as the management of wastes;
freshwater biological resources; and science and technology.
Placing priority on human resource development and the
transfer of appropriate environmentally sound technologies
are essential. Our national institutions and administrative
capacities have been hampered by a severe lack of financial
and technical skills, and the use of regional institutions and
mechanisms for coordination needs to be strengthened or
supplemented.
We look forward to engaging the international
community in detailed dialogue on these aspects at the
donors? conference next February and during the other
review preparatory processes next year. In doing so, let
there be no doubt about our own determination in the
matter, for the primary responsibility for the success of the
Barbados Programme of Action lies with the small island
developing States, first and foremost. We will not be
sidetracked from the ultimate prize of self-reliance, but we
must be assured of the vital support of the international
community.
The AOSIS countries continue to set high priority on
the development of the vulnerability index and will follow
with close attention the quantitative and analytical work
which we believe must continue on the index. Recognition
within the Barbados Programme of Action that small island
developing States are a special case is further supported by
the work of the ad hoc expert group on vulnerability
indices, which reported to the Economic and Social Council
earlier in the year. AOSIS takes particular note of the
conclusion of the experts that, as a group, small island
States are more vulnerable than other groups of developing
countries.
Looking to 1999 and the work of the Commission on
Sustainable Development, we warmly welcome the election
of the Minister of Environment of New Zealand, The
Honourable Simon Upton, as Chairman of the CSD at its
seventh session and look forward to a successful year of
consultations under his leadership.
The agenda for the Commission?s seventh session is
full and an extremely important one: oceans, our heritage;
sustainable tourism, so important to our future; and patterns
of consumption and production, for we know all too well
the need to change if our children are to have adequate and
right choices for their own future. We hope that all States
will take full advantage of the continued constructive
dialogue that we have had in the past and which we expect
during the Commission?s seventh session and the
preparations for the review of the Barbados Programme
of Action. The special session next year will provide an
excellent opportunity to agree on the next steps to
implement the Programme of Action, and to explore in a
focused way the many difficulties which remain.
It is no accident that the first chapter of the
Barbados Programme of Action deals with climate change
and that it leads off with a clear statement that small
island developing States are particularly vulnerable to
climate change, climate variability and sea-level rise.
Indeed, the assessment of the Intergovernmental Panel on
Climate Change (IPCC) is that small island States are the
least able to adapt to the impacts of climate change.
We remain at the front line of this issue, an issue
not of our making, and one that calls for urgent and
concerted international action. With the passing of each
season, small island States experience ever more serious
impacts, and practical steps must now be taken to assist
them, especially with the adaptation options that are
available. The impacts of climate change put at risk
habitats and fresh-water reserves, the very life force of
our islands and communities, and thus the need for
AOSIS to restate once again our profound concerns.
As the globe suffers what is on track to be the
hottest year in recorded history, it is essential that the
international community as a whole be formally and
unequivocally reminded that neither the efforts made thus
far in implementing the Framework
Convention on Climate Change nor the emissions
reduction targets, on average 5.2 per cent, adopted in
Kyoto last year, represent an adequate effort to stabilize
greenhouse gases concentrations in the atmosphere at safe
levels. We know from the IPCC reports that we need to
do much more, and to do it immediately, by cuts of
emissions of up to 60 per cent and more.
There is emerging scientific evidence, supported by
experience in almost every part of the world, that climate
change is indeed taking effect, with devastating impacts,
from the forest fires of South-East Asia to the extra
severe and unprecedented flooding in China and
Bangladesh, to the blistering heat of the American
summer. These events, backed by science, must continue
to drive the development of the Convention and the
Kyoto Protocol.
Developed country parties have an acknowledged
historical role and remain primarily responsible for the
8


accumulation of greenhouse gases in the atmosphere, and
they must be the first to accept the responsibility to redress
the situation. They possess the skills and the capacity
effectively to do so now.
It is not sufficient per se to point to the new
mechanisms created by the Kyoto Protocol, for there are
numerous uncertainties concerning the new mechanisms.
They are supplemental to domestic actions and they need
rules for governance and compliance. Nor is it sufficient to
say that developed country actions are conditional on
developing country commitments. In the judgement of the
AOSIS countries, such commitments must be allowed to
evolve over time and in line with a common but
differentiated principle, as well as the other fundamental
principles of the Convention.
There cannot be any doubt as to the major importance
of the first steps taken in Kyoto, and of the quantum
improvements brought about by the provisions of the
Protocol. Notwithstanding the uncertainties I have referred
to, we see a clear obligation on all parties to make every
genuine effort towards early entry into force of the Kyoto
Protocol and the implementation of its provisions. The size
and the urgency of the problem require this of us all. It is
the intent of the AOSIS countries to apply themselves in
every positive and constructive way to help clarify such
uncertainties. In this manner, we have submitted our
suggestions and proposals in respect of several agenda
items and in connection with the preparations for the fourth
conference of the parties in Buenos Aires.
We would need to acknowledge that the science on
climate change is imperfect and incomplete. But the fact
that we do not know everything is not a reason for ignoring
the evidence which does exist. In this connection, we are
concerned by the actions of certain industry interests which
seem yet again to be determined on undermining the
existing credible and universally acknowledged scientific
findings, findings of the IPCC and others on this matter,
and so to work in a negative way to influence public
opinion. Climate change is far too serious and too urgent a
concern for all humanity to be the subject of such
manipulation.
May I now turn briefly to address some additional
issues which are of particular importance to my country,
Samoa. First, we are deeply grateful to Mr. Kofi Annan, the
Secretary-General, for his leadership and for the reform
process he has initiated. Samoa fully supports the ongoing
efforts to strengthen and revitalize our Organization to
better position it for the challenges of the new era. We need
to say, though, that it does not accord with any real sense
of commitment to look to the Secretary-General for
performance, while denying him and the Organization the
means to do so. We, like so many other Governments,
must repeat the call for all arrears to be made good, and
for all contributions to be paid in full, on time and
without qualification.
We are especially concerned about the failure, thus
far, in reform measures for the Security Council and
measures to deal with its current composition.
Membership of the Council must be enlarged in both
categories to reflect the realities of the present time and
to enhance the Council?s effectiveness and legitimacy. We
think the situation of Japan and Germany deserves special
consideration.
We believe very deeply in the sustaining power of
international law in support of the Charter principles. The
United Nations has been a necessary and a cohesive force
in the elaboration of international law and rules for
international cooperation, which now regulate a
phenomenal range of human activity. An important and
often overlooked fact is the comparatively high rate of
State party adherence to international instruments and the
acceptance of a wide range of obligations, whether on the
environment, social development, non-proliferation of
nuclear weapons or in so many other areas. The latest
example would appear to be the Ottawa anti-personnel
mines Convention, an unprecedented global achievement,
which my own country has ratified, and which, by action
of the international community, is soon to come into
force. It is essential that all countries, large and small,
take part in the creation of these rules for international
conduct and behaviour. For small States, they constitute,
ultimately, the most effective measure of protection.
Samoa was able to play a role in the Rome
negotiations for the establishment of the International
Criminal Court, and is a signatory of its Statute. We
believe that the Court will contribute significantly to the
international legal order and security, for it offers, for the
first time, effective responses to serious crimes of
international concern: genocide, crimes against humanity,
war crimes and the crime of aggression. The challenge
now is to bring the Statute into force and to implement its
provisions. We all have a duty to see to this, at the
earliest moment. As the Secretary General has said, it is
an opportunity to take a monumental step in the name of
human rights and the rule of law. Let me note here our
welcome for the recent and very important findings and
decision of the International Tribunal for Rwanda in
9


respect of the offences of genocide and crimes against
humanity.
Our Pacific region is one of peace, and we treasure
our peace. But our security and environment have been put
under threat by explosions and the testing of far too many
nuclear weapons. We will continue with our quest for a
total ban through the development and the implementation
of the South Pacific Nuclear-Free Zone Treaty, the second
oldest of the international regional arrangements, and we
call for the active participation and support of all nuclear-
weapon States for the Treaty and its protocols. In like
manner, we will give solid backing to all international
efforts towards the final elimination of these weapons, in
particular, the resolutions of this House on the landmark
Advisory Opinion of the International Court of Justice
concerning the obligation to pursue in good faith and to
bring to a conclusion negotiations leading to nuclear
disarmament in all its aspects.
Samoa condemns all testing of nuclear weapons, as we
did the underground testing in the South Asia region earlier
in the year. However, we have heard in this Hall
encouraging statements by India and Pakistan, and we join
others in urging that they commit to a lasting moratorium
by becoming parties to the Comprehensive Nuclear-Test-
Ban Treaty (CTBT) and that they adhere to the Treaty on
the Non-Proliferation of Nuclear Weapons (NPT).
Let me say also that we applaud Brazil?s accession to
the Treaty on the Non-Proliferation of Nuclear Weapons.
We welcome these positive developments most warmly.
The United Nations remains a significant part of the
modern development and progress of my country. It is with
complete faith that we renew our commitment to the
Charter. We do so as a small country and with abiding trust
in the principles of the Charter and the most supportive
concern for the welfare of the Organization.















